UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22428 Cushing MLP Funds Trust (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440 Dallas, TX 75225 (Name and address of agent for service) Registrant's telephone number, including area code: 214-692-6334 Date of fiscal year end: November 30 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Company Name Meeting Date CUSIP Ticker Breitburn Energy Partners, L.P. 6/23/2011 BBEP Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For David B. Kilpatrick For For W. Yandell Rogers For For 2. Advisory vote on Executive Compensation (say-on-pay) Three Years Three Years 3. Advisory vote on the frequency of advisory votes on executive compensation (say-on-pay) For For 4. Approval of the First Amendment to the First Amended and Restated Breitburn Energy Partners L.P. 2006 Long-Term Incentive Plan For For 5. Ratification of the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm Company Name Meeting Date CUSIP Ticker Buckeye Partners, LP 6/7/2011 BPL Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Forrest E. Wylie For For Joseph A. Lasala, Jr For For Martin A. White For For 2. Ratification of selection of Deloitte & Touche LLP For For 3. Advisory Resolution on Executive Compensation (say-on-pay) Three Years Three Years 4. Advisory Vote on the Frequency of Future Advisory votes on Executive Compensation (say-on-pay) Company Name Meeting Date CUSIP Ticker El Paso Corporation 5/17/2011 28336L-109 EP Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Juan Carlos Braniff For For David W. Crane For For Douglas L. Foshee For For Robert W. Goldman For For Anthony W. Hall, Jr For For Thomas R. Hix For For Ferrell P. McClean For For Timothy J. Probert For For Steven J. Shapiro For For J. Michael Talbert For For Robert F. Vagt For For John L. Whitmire For For 2. Approval of the advisory vote on Executive Compensation 1 Year 1 Year 3. Approval of the advisory vote on the frequency of the advisory vote on Executive Compensation For For 4. Ratification of the Appointment of Ernst & Young, LLP as independent registered public accounting firm for the fiscal year ending December 31, 2011. Company Name Meeting Date CUSIP Ticker Legacy Reserves 5/11/2011 LGCY Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Cary D. Brown For For Kyle A. McGraw For For Dale A. Brown For For G. Larry Lawrence For For William D. Sullivan For For William R. Granberry For For Kyle D. Vann For For 2. Advisory resolution approving executive compensation 3 Yrs 3 Yrs 3. Advisory vote of frequency of advisory votes on executive compensation For For 4. Ratification of the appointment of BDO USA, LLP as independent registered public accounting firm for the fiscal year ending December 31, 2011 Company Name Meeting Date CUSIP Ticker Linn Energy, LLC 4/26/2011 LINE Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Michael C. Linn For For Mark E. Ellis For For George A. Alcorn For For Terrence S. Jacobs For For Jeffrey C. Swoveland For For Joseph P. McCoy For For 2. Ratification of appointment of KPMG LLP as independent auditors for the fiscal year ending December 31, 2011 For For 3. To approve, by non-binding vote, executive compensation Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, LP 4/27/2011 MMP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Election of Directors Issuer For James C. Kempner For Michael N. Mears For James R. Montague For For 2. Proposal to Amend Long-term Incentive Plan For For 3. Advisory Vote on executive compensation 3 Yrs 3 Yrs 4. Advisory vote on frequency of vote on executive compensation Company Name Meeting Date CUSIP Ticker Markwest Energy Partners, LP 6/1/2011 MWE Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Frank M. Semple For For Donald D. Wolf For For Keith E. Bailey For For Michael L. Beatty For For Charles K. Dempster For For Donald C. Heppermann For For William A. Kellstrom For For Anne E. Fox Mounsey For For William P. Niccoletti For For 2. To approve, on an advisory basis, the compensation of the Partnership’s named executive officers. 3 Years 3 Years 3. To recommend, on an advisory basis, the frequency of the advisory vote on the compensation of the Partnership's named executive officers. For For 4. Ratification of Deloitte & Touche LLP, as the Partnership's independent registered public accountants for the fiscal year ending December 31, 2011. Company Name Meeting Date CUSIP Ticker ONEOK, Inc 5/25/2011 OKE Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For James C. Day For For Julie H. Edwards For For William L. Ford For For John W. Gibson For For Bert H. Mackie For For Jim W. Mogg For For Pattye L. Moore For For Gary D. Parker For For Eduardo A. Rodriguez For For Gerald B. Smith For For David J. Tippeconnic For For 2. Ratification of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the year ending Dec 31, 2011. For For 3. Advisory vote on executive compensation. 1 Year 1 Year 4. Advisory vote on the frequency of holding the advisory vote on executive compensation Company Name Meeting Date CUSIP Ticker Penn Virginia GP Holdings, LP 2/16/2011 70788P105 PVG Vote MRV Proposal Proposed by Issuer or Security Holder Against For 1. To consider and vote upon the approval and adoption of (A) the agreement and plan of merger by and among Penn Virginia Resource Partners, LP, Penn Virginia Resource GP, LLC, PVR Radnor, LLC, Penn Virginia GP Holdings, LP and PVG GP, LLC, the general partner of Holdings, (B) the merger, and (C) the transactions contemplated thereby. Issuer Against For 2. To consider and vote upon any proposal that may be presented to adjourn the holdings special meeting to a later date, if necessary, to solicit additional proxies in the event that there are insufficient votes in favor of the foregoing proposal. Company Name Meeting Date CUSIP Ticker Penn Virginia Resource Partners, LP 6/22/2011 PVR Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Edward B. Cloues, II For For James L. Gardner For For Robert J. Hall For For Thomas W. Hofmann For For James R. Montague For For Marsha R. Perelman For For William H. Shea, Jr. For For John C. Van Roden, Jr. For For Jonathan B. Weller For For 2. To approve, by advisory (non-binding) vote, executive compensation. 1 Year 1 Year 3. To recommend, by advisor (non-binding) vote, the frequency of future advisory votes on executive compensation. Company Name Meeting Date CUSIP Ticker Targa Resources Corporation 5/25/2011 87612G101 NGLS Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Charles R. Crisp For For James W. Whalen For For 2. Ratification of Selection of independent auditors For For 3. Advisory vote on executive compensation 3 Years 3 Years 4. Advisory vote on the frequency of the advisory vote on executive compensation. Company Name Meeting Date CUSIP Ticker The Williams Companies, Inc 5/19/2011 WMB Vote MRV Proposal Proposed by Issuer or Security Holder 1. Election of Directors Issuer For For Alan S. Armstrong For For Joseph R. Cleveland For For Juanita H. Hinshaw For For Frank T. MacInnis For For Janice D. Stoney For For Laura A. Sugg For For 2. Ratification of Ernst & Young, LLP as auditors for 2011 For For 3. Advisory vote on executive compensation 1 Year 1 Year 4. Advisory vote on the frequency of future advisory votes on executive compensation SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cushing MLP Funds Trust By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank Chief Executive Officer and President Date August 19, 2011
